NON-MANAGEMENT DIRECTOR COMPENSATION

It is currently the Company’s policy to compensate non-management members of its
Board of Directors as follows:

1.

Annual Retainers:


    $35,000 for Board service


    $15,000 for Audit Committee Chair


    $10,000 for Compensation Committee Chair and Nominating/Corporate Governance
Committee Chair


2.

Meeting Attendance:


    $1,500 per Board meeting attended


    $1,500 per committee meeting attended


    $1,000 per committee meeting attended by chairperson (in addition to $1,500
above)


3.   Stock:


    2,500 stock grant upon election to Board


    10,000 option grant per year (vests on the day before the next annual
stockholders’ meeting)
